UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4699


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MOISES HERNANDEZ-OSORIO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cr-00054-F-1)


Submitted:   May 19, 2015                       Decided:   May 22, 2015


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Moises Hernandez-Osorio pled guilty to illegal reentry by

an aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2012).         Hernandez-Osorio was sentenced to 57 months in prison.

He   now    appeals,        claiming   that         his    sentence     is    substantively

unreasonable.          We affirm.

      We review Hernandez-Osorio’s sentence “under a deferential

abuse-of-discretion standard.”                      See Gall v. United States, 552

U.S. 38, 41 (2007).              When reviewing a sentence for substantive

reasonableness,             we     “examine[]              the     totality       of      the

circumstances,” United States v. Mendoza-Mendoza, 597 F.3d 212,

216-17 (4th Cir. 2010), and, if the sentence is within or below

the properly calculated Guidelines range, we presume that the

sentence        is     substantively       reasonable.               United     States    v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421 (2014).           This presumption is rebutted only if the defendant

shows “that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) [(2012)] factors.”                        Id.

      Hernandez-Osorio           disputes           this    standard     of    review     and

argues      that      his    within-Guidelines              sentence     should    not    be

afforded         a     presumption      of           reasonableness           because     the

sixteen-level           enhancement        he        received       pursuant      to     U.S.

Sentencing        Guidelines      Manual     § 2L1.2(b)(1)(A)            (2013)    was    not

based      on    an    empirical    study       by        the    Sentencing     Commission,

                                                2
unfairly punishes defendants for conduct that is accounted for

in   their     criminal    history      scores,     and     does     not   accurately

reflect    the   risk     of   recidivism.        His     argument      amounts       to   a

policy attack on USSG § 2L1.2(b)(1)(A).                     We have consistently

rejected     such   attacks      in    other     cases.          See,   e.g.,     United

States v. Martinez-Barrera, 539 F. App’x 266, 267-68 (4th Cir.

2013)   (No.     13-4073),     cert.    denied,     134     S.    Ct.   1330    (2014);

United States v. Romero-Martinez, 500 F. App’x 215, 216 n.* (4th

Cir. 2012) (No. 12-4333).

     We conclude that the sentence is substantively reasonable

and that Hernandez-Osorio has failed to rebut the presumption of

reasonableness          accorded       his       within-Guidelines            sentence.

Accordingly, we affirm.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court    and      argument    would      not     aid    the

decisional process.



                                                                                AFFIRMED




                                             3